Title: From Thomas Jefferson to Jacob Wagner, 11 August 1803
From: Jefferson, Thomas
To: Wagner, Jacob


          
            
              Sir
            
            Monticello Aug. 11. 03.
          
          On the 29th. ult. I recieved from mr Madison a petition on behalf of Saml. Miller under sentence of death and a pardon ready drawn, which I signed and returned on the 31st. with a request that before it should be used the recommendation of the judges should be obtained. that I recieved yesterday, & now re-inclose to be filed. I take for granted the pardon got to hand and has been delivered. but lest it should have been detained in Orange expecting mr Madison there, I have thought it safe to address this to you directly, to inform you that such a pardon was signed & forwarded and to desire that, if it has miscarried, this present letter may be considered as evidence of it’s existence to the marshal to surcease execution until further orders, and that another may be instantly forwarded to me by post for signature. as the time is short and mr Madison may be on the road, I send this to yourself directly, and it would be better you should send the pardon, if necessary, to me directly, as it would lose a post by passing through mr Madison. Accept my salutations & best wishes. 
          
            
              Th: Jefferson
            
          
        